Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered October 2, 1984, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Sufficient evidence was adduced at the defendant’s Wade hearing for the suppression court to determine that the identification procedure was not impermissibly suggestive and that there was an independent source for the identifying witness’s identification testimony. According the weight that we must to the findings of the hearing court, we decline to disturb its determination (see, People v Prochilo, 41 NY2d 759, 761; People v Krissick, 125 AD2d 415).
At trial, the evidence of the defendant’s guilt was substantial, and clearly proved his guilt beyond a reasonable doubt. We find no error in the court’s rulings with respect to the alibi-related witnesses, and conclude that references to possible involvement by the defendant in other criminal activity, while error, were harmless under the circumstances of this case. Brown, J. P., Weinstein, Rubin and Spatt, JJ., concur.